Mr. Justice Sample delivered the opinion oe the Court. The appellant replevied before a justice of the peace certain furniture, wines, cigars, bar ornaments, etc., contained “ in a certain bar room, boarding house and hotel known as the Hnion Hotel, situated in the village of Yenice,” which, on the 7th day of December, 1S93, had been mortgaged by Thomas H. Chiles, the husband of appellant, to appellee. On trial judgment was rendered in favor of appellee, from ■which, an appeal was taken to the Circuit Court, where, on trial before the court without a jury, judgment was again rendered in favor of appellee, from which this appeal is prosecuted. The mortgage was given appellee to indemnify him as surety on a note of Thomas H. Chiles, which appellee had to pay, whereupon he took possession of the property under the power given in the mortgage, and was proceeding to foreclose by advertisement when these proceedings were begun. The appellant claims, 1, the mortgage was given on household goods and therefore under the chattel mortgage act of 1889, the chattel mortgage was invalid, as the wife did not join as required by that act; 2, that the chattel mortgage was given to defraud creditors by the husband; 3, that appellant was the owner, or at least entitled to the possession of the property. These were all questions of fact, which have been decided adversely to appellant, and as we think properly. It would be useless here to extend this opinion by a review of the evidence, which we have carefully examined. The judgment is affirmed.